Citation Nr: 1619540	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-31 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, to include sacroiliac joint and coccyx pain. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kevin Janey, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston Salem, North Carolina which granted service connection for degenerative disc disease of the lumbar spine, to include sacroiliac joint and coccyx pain and assigned a noncompensable rating from March 1, 2010, the date of the claim.  In September 2011, the RO increased the rating to 10 percent from March 1, 2010.  Jurisdiction of this claim is with the VA Regional in Roanoke, Virginia (RO). 

In April 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

A request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During a June 2010 VA examination, the Veteran indicated that she was employed as an information technologist.  However, the Board observes that in October 2010, she filed a claim for Vocational Rehabilitation, which in turn, raises the issue of unemployability.  As such, a TDIU request is part of her claim for increased rating currently before the Board and must be adjudicated. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


 REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal. 

The Veteran last underwent a VA examination to assess her service-connected lumbar spine disability in June 2010.  Recent VA treatment notes dated in 2014 indicate that she was referred for physical therapy due to chronic low back pain.  During her personal hearing in April 2016, she indicated that her lumbar spine disability has since worsened; she described increased low back pain, swelling, muscle spasms, and not being able to climb stairs.  This more recent evidence suggests a worsening of the Veteran's lumbar spine disability since last examined by VA, warranting an updated examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to associate with the claims file all outstanding VA treatment records concerning treatment for her back disability, to include from the Hampton VAMC and the Chesapeake VA Clinic.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of her lumbar spine disability, preferably at a VAMC located closer to her home in Norfolk, VA.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail.




After reviewing the claims file and examining the Veteran, the examiner is asked to:   

(a).  Identify all lumbar spine orthopedic manifestations and any related neurologic pathology found to be present, to include degenerative disc disease of the lumbar spine, sacroiliac joint pain, and coccyx pain. 

(b).  Conduct all indicated tests and studies, to include range of thoracolumbar spine motion studies expressed in degrees and in relation to normal range of motion, and describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine. 

(c).  If degenerative disc disease of the lumbar spine is present, indicate whether it has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes, categorized by years. 

(d).  Identify any functional impairment associated with the Veteran's service-connected lumbar spine disability, including what kind of employment limitations that might result. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.
3.  Upon completion of the above, readjudicate the increased rating claim for lumbar spine disability and the derivative TDIU claim.  If the benefits sought are not granted in full, the Veteran and her Agent should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




